                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

THOMAS WAYLON BOYD,
BCCC #243248                                                                       PLAINTIFF

v.                               Case No. 4:19-cv-461-KGB-BD

DOE                                                                              DEFENDANT

                                          JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Thomas Waylon Boyd’s complaint is dismissed without prejudice (Dkt. No. 2). This

dismissal counts as a “strike” for purposes of 28 U.S.C. § 1915(g). The Court certifies that,

pursuant to 28 U.S.C. § 1915(a)(3), an in forma pauperis appeal would not be taken in good faith.

       It is so adjudged this 30th day of June, 2021.


                                                        __________________________________
                                                        Kristine G. Baker
                                                        United States District Judge
